Title: From Abigail Smith Adams to Thomas Jefferson, 15 August 1804
From: Adams, Abigail Smith
To: Jefferson, Thomas



Sir
Quincy August 15th 1804

Your Letter of July 22d. was by some mistake in the post office at Boston sent back as far as Newyork, so that it did not reach me untill the Eleventh of this Month. Candour requires of me a reply. Your statment respecting Callender, and your motives for liberating him wear a different aspect as explaind by you, from the impression which it had made; not only upon my mind, but upon the minds of all those, whom I ever heard speak upon the subject. With respect to the act under-which he was punished, different persons entertain different opinions respecting it—It lies not with me to determine its validity or Constitutionality. That devolved upon the supreem judges of the Nation. I have ever understood that the power which makes a Law, is only competant to the repeal of it. If a chief Majestrate can by his will, anull it, where is the difference between a Republican, and a despotic Government,? If there is no check
That some restraint should be laid upon the assassin who stabs reputation all civilized nations have assented to. In no country has calumny, falshood and revileing stalked abroad more licentiously than in this—No political Character has been secure from its attacks; no Reputation so fair as not to be wounded by it, untill truth and falshood lie in one undistinguished heap. If there is no check to be resorted to in the Laws of the Land, and no reperation to be made to the injured, will not Man become the judge, & avenger of his own wrongs and as in a late instance, the Sword and pistol decide the contest all the Christian and Social virtues be banished the Land All that makes Life desirable, and softens the ferocious passions of Man will assume a savage deportment, and like Cain of old, every Mans hand will be against his Neighbour. Party Spirit is blind Malevolent, uncandid, ungenerous, unjust and unforgiving. It is equally so under federal as under democratic banners and it would be difficult to decide which is the least Guilty—Upon both sides are Characters who possess honest views and act from honorable motives, who disdain to be led blindfold and who tho entertaining different Sentiments, have for their object the public welfare and happiness. These are the Characters who abhor calumny and evil speaking. and who will never descend to Newspaper revileing, and you have done Mr. Adams justice in believeing him incapaple of such conduct; he has never written a line in any news paper to which his signature has not been affixed since he was first Elected President of the United States. The writers in the public papers and their employers are alltogether unknown to him—Much of the
I have seen & known that much of the conduct of a publick Ruler is liable to be misunderstood and misrepresented party hatred, by its deadly poison, blinds the Eyes, and envenoms the heart it is fatal, to the integrity of the moral Character. It sees not that wisdom dwells with Moderation, and that firmness of conduct is seldom united with outrageous voilence of sentiment. Thus blame is too often liberally bestowed upon actions which if fully understood, and candidly judged would merit praise—and it is only by the general issue of measures produceing banefull, or benificial effects that they ought to be tested—You exculpate yourself from any intentional act of unkindness towards any one, and I am the more ready to assent to it, because that which you attributed upon a former occasion to Mr Adams towards yourself I repeat was not so intended—Candour requires a reciporacle belief. I will however freely state that which I considerd as such. Soon after my eldest sons return from abroad Europe he was appointed by the district judge a commissoner of Rank to an office into which no political concerns enterd—personally known to you, and possessing all the qualifications, you yourself being judge which you had designated for Office—as soon as Congress gave the appointments to the President, You removed him, this looked so particularly pointed, that some of your best friends in Boston at that time exprest their regret that you had done so—I must do him the justice to say that I never heard an expression from him of censure or disrespect towards you in concequence of it—with pleasure I say that he is not a blind follower of any party. And you sir I have written to you with a freedom which only former Friendship would warrent, and to which I would gladly return could all causes but mere difference of opinion be removed—I wish to lead a tranquil and retired Life under the administration of the Government, disposed to heal the wounds of contention, to cool the raging fury of party animosity; to soften the rugged Spirit of resentment, and desirious of seeing my Children and Grandchildren Heirs to that freedom and Independance which you and your predesessor united your efforts to obtain—with these Sentiments I reciprocate / my sincere wishes for your Health and / happiness,
Abigail Adams